 

Exhibit 10.1

 

FORM OF AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
LEAP TECHNOLOGY LLC

 

This Amended and Restated Limited Liability Company Agreement (the “Agreement”)
of Leap Technology LLC, a Delaware limited liability company (the “Company”) is
entered into effective as of July 24, 2020 (the “Effective Date”) by and among
(i) Zong Group Holdings LLC, a Delaware limited liability company (“ZONG”), (ii)
Leap Management LLC, a Delaware limited liability company (“LM”), and (iii)
CQENS Technologies Inc., a Delaware corporation (“CQENS”).

 

RECITALS

 

A. The Company was formed in accordance with the Act on July 13, 2020 and, since
the date of its formation and through the date hereof, has been classified as a
partnership for U.S. federal (and applicable state and local) income tax
purposes.

 

B. The Company is currently governed by that certain Limited Liability Company
Agreement of the Company, effective as of July 13, 2020, by LM and ZONG (the
“Original LLC Agreement”).

 

C. Pursuant to that certain Contribution Agreement, dated as of the date hereof,
by and among the Company, LM, ZONG and CQENS (the “Contribution Agreement”),
CQENS will acquire a 55% Membership Interest in the Company, ZONG will retain a
35% Membership Interest in the Company and LM will retain a 10% Membership
Interest in the Company, in exchange for the contribution to the Company of that
certain exclusive, royalty-free license agreement of all current and future
patent pending intellectual property (the “CQENS IP”) designed to support the
configuration, ‎design, manufacture, marketing and merchandising of a heated
tobacco product with respect to each of the Asia Pacific Countries ‎‎(the “HTP
Asia Pacific Business”), all as more particularly set forth on Exhibit A
attached to the Contribution Agreement‎.

 

D. ZONG, LM and CQENS (each a “Member” and collectively the “Members”) intend
that the Company will operate and manage the Asia Pacific Regional Companies,
each as a Company Subsidiary, subject to tax, structuring and other legal and
financial advice to be obtained after the Effective Date. In the event that Asia
Pacific Regional Companies are established as Company Subsidiaries, reasonable
efforts should be taken to structure the ownership of those subsidiaries
consistent with the membership interests of the Company to the extent that this
would be practicable.

 

E. The Members wish to amend and restate the Original LLC Agreement in its
entirety as set forth in this Agreement.

 

1

 

 

AGREEMENT

 

In consideration of the mutual obligations set forth in this Agreement, and with
the intent of being legally bound, the Original LLC Agreement is amended and
restated in its entirety as set forth below and the Members agree as follows:

 

Article I

DEFINITIONS

 

When used in this Agreement, the following terms shall have the meanings set
forth below. All terms used in this Agreement that are not defined in this
Article I shall have the meanings set forth elsewhere in this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §§18-101 et
seq., as amended from time to time.

 

“Adjusted Capital Account Balance” means, with respect to any ‎Member, the
balance ‎in ‎‎such ‎Member’s Capital Account after ‎giving ‎effect to the
following ‎adjustments:‎ ‎(i) credit to ‎such ‎‎Capital ‎Account of such
Member’s share of ‎‎”partnership ‎‎minimum gain” and “partner ‎nonrecourse
‎‎debt minimum ‎gain” as such terms are ‎defined in ‎‎Treasury Regulation
Section 1.704-2 and ‎any ‎amount which such ‎Member would be ‎required to
‎restore under this ‎Agreement or otherwise; ‎and ‎‎(ii)‎ debit to such Capital
‎Account of ‎the items ‎described in Treasury Regulation Sections
‎‎1.704-‎‎‎1(b)(2)(ii)(d)(4), (5), ‎and (6).‎ ‎The ‎foregoing ‎definition of
‎Adjusted Capital Account Balance ‎is ‎intended to comply ‎with the ‎provisions
of ‎Treasury Regulation Section 1.704-‎‎‎1(b)(2)(ii)(d) and ‎‎shall be
interpreted ‎consistently therewith‎.

 

“Affiliate” of the Company, any Company Subsidiary, a Member or Manager shall
mean any Person, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company, a Company
Subsidiary, a Member or Manager, as applicable. The term “control,” as used in
the immediately preceding sentence, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity whether through ownership of voting
securities, by contract or otherwise.

 

“Asia Pacific Countries” shall mean the following: China, India, Indonesia,
Pakistan, Bangladesh, Philippines, Vietnam, Thailand, Myanmar, Afghanistan,
Malaysia, Nepal, Australia, , Taiwan, Sri Lanka, Cambodia, Hong Kong, Papua, New
Guinea, Laos, Singapore, New Zealand, Mongolia, Timor-Leste, Fiji, Bhutan,
Solomon Islands, Macau, Brunei, Maldives, New Caledonia, French Polynesia,
Vanuatu, Samoa, Guam, Kiribati Federated States of Micronesia, and Tonga.

 

“Asia Pacific Regional Companies” shall mean those certain entities to be formed
by the Company to commercialize the CQENS IP and to conduct the HTP Asia Pacific
Business in the Asia Pacific Countries.

 

“Capital Account” has the meaning set forth in Section 3.4(a),

 

“Capital Contribution” means the total amount of cash and the Gross Asset Value
of property ‎(net of liabilities secured by such property that the ‎ Company is
considered to assume or take subject ‎to ‎under Section 752 of the ‎Code‎)‎
contributed to the Company by a Member, including any Capital Call Contributions
and Additional Contributions.

 

2

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the provisions of succeeding law.

 

“Company” shall have the meaning ascribed to that term in the preamble hereto.

 

“Company Subsidiary” means any direct or indirect subsidiary of the Company,
including, without limitation, any of its Subsidiaries domiciled or with
authority to do business in any of the Asia Pacific Countries.

 

‎”Depreciation” means, for each Fiscal Year or other relevant period, an amount
equal to the ‎depreciation, amortization, or other cost recovery deduction
allowable for federal income tax purposes ‎with respect to an asset for such
Fiscal Year or other period; provided, however, that if the Gross Asset ‎Value
of an asset differs from its adjusted tax basis at the beginning of such Fiscal
Year or other period, ‎Depreciation shall, except as otherwise required by
Treasury Regulation Section 1.704-3(d), be an ‎amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax ‎depreciation,
amortization, or other cost recovery deduction with respect to such asset for
such Fiscal ‎Year or other period bears to such beginning adjusted tax basis;
and provided further, that if the federal ‎income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year or other
‎period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value ‎using any reasonable method selected by the
Manager.‎

 

“Dispose” or “Disposition” means, with respect to any asset (including, but not
limited to, with respect to the Company, any equity interest in any Company
Subsidiary or any portion thereof), a sale, assignment, transfer, conveyance,
gift, Encumbrance, hypothecation, exchange, or other disposition of such asset,
whether such disposition be voluntary, involuntary or by operation of law.

 

“Distributable Cash” means the amount of cash which the Managers deem available
for distribution to the Members, taking into account all debts, liabilities, and
obligations of the Company then due (including amounts owed to Members), and
working capital and other amounts which the Managers deem necessary for the
Company’s business or to place into reserves for customary and usual claims with
respect to such business.

 

“Encumbrance” means any lien, order, security interest, contract, easement,
covenant, community property interest, equitable interest, right of first
refusal (other than pursuant to Section 6.2), or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.

 

‎”Gross Asset Value” means, with respect to any Company asset, the Company’s
adjusted basis ‎in ‎such asset for federal income tax purposes, except as
follows:‎

 

(a) the initial Gross Asset Value of any asset contributed by a Member to the ‎
Company ‎shall be the gross fair market value of such asset, as agreed to by the
contributing ‎Member and the ‎Managers;‎

 

3

 

 

(b) for purposes of “booking up” the Capital Accounts of Members to reflect
‎increases ‎in the value of the Company upon certain occasions, the Gross Asset
Value of all ‎ Company assets shall be ‎adjusted to equal their respective gross
fair market values, as ‎determined by the Managers, as of the ‎following times:
(i) the acquisition of an additional interest ‎in the Company by any new or
existing ‎Member in exchange for more than a de minimis Capital ‎Contribution or
as consideration for ‎services performed to or for the benefit of the Company;
(ii) ‎the distribution by the Company to a Member ‎of more than a de minimis
amount of Company ‎assets as consideration for an interest in the Company; (iii)
‎the liquidation of the Company ‎within the meaning of Treasury Regulation
Section 1.704-l(b)(2)(ii)(g); ‎and (iv) at such other times as the Managers
determine necessary or appropriate in order to comply ‎with ‎Treasury
Regulations Sections 1.704-1(b) and 1.704-2‎; provided, however, that
‎adjustments ‎pursuant to clause (i) and clause (ii) of this sentence shall be
made only if the ‎Managers reasonably ‎determine such adjustments are necessary
or appropriate to reflect the ‎relative economic interests ‎of the Members in
the Company;‎

 

(c) the Gross Asset Values of Company assets will be increased (or decreased) to
‎‎reflect ‎‎any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) or Section ‎‎743(b) ‎‎of the Code, but only to the extent that
‎such adjustments are taken into account in ‎determining ‎‎Capital Accounts
pursuant ‎to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), ‎provided,
‎‎however, that Gross Asset Values will not be adjusted pursuant to this
subparagraph ‎‎(c) to the ‎extent ‎‎that Managers determine that an adjustment
pursuant to subparagraph (b) of this ‎‎definition ‎is ‎necessary or appropriate
in connection with a transaction that would ‎otherwise ‎result in an
‎‎adjustment pursuant to this subparagraph (c);‎ ‎

 

(d) the Gross Asset Value of any Company asset distributed to any Member shall
‎be the ‎gross fair market value of such asset on the date of distribution, as
determined in good ‎faith by ‎the Managers; and

 

(e) if the Gross Asset Value of an asset has been determined or adjusted
pursuant to ‎‎subparagraph (a), subparagraph (b) or subparagraph (c) above, such
Gross Asset Value shall ‎thereafter be adjusted ‎by the Depreciation taken into
account with respect to such asset for ‎purposes of computing ‎Profits and
Losses.‎

 

“Leap Technology China” means certain Chinese entities to be formed by the
Company to commercialize the CQENS IP and to conduct the HTP Asia Pacific
Business in the People’s Republic of China.

 

“Managers” means three (3) Persons chosen by CQENS and two (2) Persons chosen by
ZONG in each case with successor Managers chosen in accordance with Section 4.1
below.

 

“Member” means each of CQENS, ZONG and LM and any Person who (a) has been
admitted to the Company as a Member in accordance with this Agreement or was an
Assignee and has become a Member in accordance with Article VI, and (b) has not
ceased to be a Member in accordance with Article VI or for any other reason.

 

4

 

 

“Membership Interest” means a Member’s entire interest in the Company, the right
to vote on or participate in the management, and the right to receive
information concerning the business and affairs, of the Company.

 

“Person” means a natural person, partnership (whether limited or general),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Profits” and “Losses” means‎, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income ‎or loss ‎for such ‎Fiscal Year or period,
determined in accordance with Code Section 703(a) (for this ‎purpose, all ‎items
of ‎income, gain, loss, or deduction required to be stated separately pursuant
to ‎Code Section ‎‎703(a)(1) shall ‎be included in taxable income or loss), with
the following ‎adjustments (without duplication):

 

(a) any income of the Company that is exempt from federal income tax and not
‎‎otherwise ‎taken into account in computing Profits or Losses pursuant to this
definition shall be ‎‎added to such ‎taxable income or loss;‎

 

(b) ‎any expenditures of the Company described in Code Section 705(a)(2)(B) or
‎‎treated as ‎Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations ‎Section ‎‎1.704-1(b)(2)(iv)(i), ‎and not otherwise taken into
account in computing Profits or ‎Losses ‎pursuant to this definition, shall be
‎subtracted from such taxable income or loss;‎

 

(c) gain or loss resulting from any disposition of property with respect to
‎which gain ‎or loss ‎is recognized for federal tax purposes shall be computed
by ‎reference to the Gross Asset ‎Value of the property ‎disposed of,
notwithstanding that ‎the adjusted tax basis of such property ‎differs from its
Gross Asset Value; ‎

 

(d) in lieu of the depreciation, amortization, and other cost recovery
‎deductions ‎taken into ‎account in computing such taxable income or loss, there
shall ‎be taken into account ‎Depreciation;‎

 

(e) to the extent an adjustment to the adjusted tax basis of any Company asset
‎‎‎pursuant to ‎Code Sections 734(b) or 743(b) is required ‎pursuant to Treasury
Regulations Section ‎‎‎‎1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital ‎Accounts, the amount of ‎‎such adjustment to the Capital
‎Accounts shall be treated as ‎an item of gain (if the adjustment ‎‎increases
the basis of the asset) or loss (if ‎the ‎adjustment decreases such basis) from
the ‎disposition of the asset and shall be taken into account for the purposes
of computing Profits and ‎Losses, as applicable; and‎

 

(f) Items of income, gain, loss, or deduction allocated pursuant to Section 5.4
shall ‎be ‎‎excluded from Profits and Losses; provided, that, ‎the amounts of
the items of Company income, gain, loss, or deduction available to be specially
‎‎allocated pursuant to Section 5.4 hereto shall be determined by applying rules
analogous to those set ‎‎forth above.‎

 

“Treasury Regulations” or “Regulations” shall, unless the context clearly
indicates otherwise, mean the regulations in force as final or temporary that
have been issued by the U.S. Department of Treasury pursuant to its authority
under the Code, and any successor regulations.

 

5

 

 

“Sharing Ratios” means the percentages in which the Members participate in, and
bear, certain items. The Sharing Ratios of the Members may be modified from time
to time as provided for herein, including, without limitation, pursuant to
Section 3.1(b) hereof. The initial Sharing Ratios of the Members are as follows:

 

CQENS 55% ZONG 35% LM 10% Total 100.00%

 

Article II

ORGANIZATIONAL MATTERS

 

SECTION 2.1 Formation. The Company was formed as a Delaware limited liability
company under the laws of the State of Delaware by the filing of a certificate
of formation with the Delaware Secretary of State. The rights and liabilities of
the Managers and Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights or obligation of the Managers or any
Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Act, control.

 

SECTION 2.2 Name and Purpose. The name of the Company shall be “Leap Technology
LLC.” The Company’s business may be conducted under that name or, upon
compliance with applicable laws, any other name that the Managers deem
appropriate or advisable. The purpose of the Company will be to engage in any
and all business in which it may lawfully engage under applicable law,
including, without limitation to directly or indirectly manage, operate or
undertake acts as determined by the Managers with respect to the HTP Asia
Pacific Business.

 

SECTION 2.3 Office and Agent. The initial registered office of the Company in
Delaware shall be at 16192 Coastal Highway, Lewes, DE 19958. The name of its
initial ‎registered agent ‎at such address is Harvard Business Services, Inc.
The registered agent in Delaware may be changed by the Managers from time to
time pursuant to the Act. The Company shall apply for authority to transact
business in any jurisdictions as may be necessary or desirable in connection
with its formation, existence and operation.

 

SECTION 2.4 Addresses of the Members and the Managers. The respective email
addresses of the Members and of the Managers are as follows: CQENS, Attn: Bill
Bartkowski e-mail: wbartkowski@cqens.com; ZONG, e-mail:
ZongHoldings@Protonmail.com; and LM, e-mail: LeapManagement@Protonmail.com. Each
Member and each Manager may change the Member’s and Manager’s address upon
notice thereof to the Company.

 

6

 

 



SECTION 2.5 Tax Classification; No State Law Partnership. The Company is
intended to be classified as a partnership for U.S. federal (and applicable
state and local) ‎income tax purposes. Other than for U.S. federal (and
applicable state and local) income tax ‎purposes, the Company shall not be a
‎partnership or joint venture for any other purpose, and no ‎Member shall, by
virtue of this ‎Agreement, be a partner or joint venturer of any other Member‎.
Neither the Company nor the Managers shall change the classification of the
Company for U.S. federal income tax purposes without the unanimous prior written
consent of the Members.

 

Article III

MEMBERS; CAPITAL; CAPITAL ACCOUNTS;
RESPONSIBILITIES; INDEMNIFICATION

 

SECTION 3.1 Capital Contributions. Each Member has made a Capital Contribution
to the Company, and the Company issued to each Member a Membership Interest in
the Company and assigned to each Member the Sharing Ratio set forth opposite
such Member’s on Schedule 1. Schedule 1 identifies the Capital Contributions
that each Member has made to the Company as of the Effective Date. The Managers
shall have the power and authority to update Schedule 1 from time to time
without the need to amend or amend and restate this Agreement.

 

(a) In General. Each Member agrees to make future Capital Contributions in
amounts sufficient to enable, and at times sufficient to allow, the Company or
any Company Subsidiary to pay its expenses to the extent requested pursuant to
Section 3.1(b) below.

 

(b) Capital Calls. In the event of an anticipated operating deficit, the
Managers may request a Capital Contribution from each Member in an amount equal
to such Member’s pro-rata share of such operating deficit based on the Members’
respective Sharing Ratios (the “Capital Call Contribution”). Any Capital Call
Contributions will be due within thirty (30) days of the Company’s notice to the
Member requesting the Capital Call Contribution. If any Member fails to make its
Capital Call Contribution, the Managers shall adjust the Sharing Ratios so that
each Member’s Sharing Ratio, on and after the date of such Capital Call
Contribution, shall be the ratio that the aggregate amount of Capital
Contributions made to the Company by such Member bears to the aggregate amount
of Capital Contributions made by all of the Members.

 

SECTION 3.2 Covenants of Members ZONG, LM and CQENS.

 

(a) Company Subsidiary Capitalization. ZONG and LM jointly agree to raise equity
capital on terms acceptable to the Managers in order to fund the operations of
the Asia Pacific Regional Companies.‎

 

(b) CQENS Co-Invest. In addition to raising the initial and working capital for
the Company and for potential subsidiaries, ZONG and LM jointly agree to use
their best efforts to raise and/or fund, or cause to be raised and/or funded,
US$50 million of equity capital for CQENS, subject to mutual agreement as to
terms, conditions and pricing of such equity capital. CQENS agrees that it will
not unreasonably withhold its approval of modifications to such terms and
conditions once they have been agreed upon. Additionally, CQENS agrees that it
will not unreasonably refuse investments from qualified investors by objecting
to conditions or terms that such investors might reasonably request, provided
that ZONG and LM agree that the requests are reasonable and that such conditions
and terms are compliant with all relevant laws and regulations. Finally, CQENS
agrees to fully cooperate with ZONG and LM in connection with their obligations
hereunder, including (without limitation) providing all documentation,
information and access to CQENS management reasonably requested by ZONG and/or
LM.

 

7

 

 

(c) China. ZONG and LM, on behalf of Leap Technology China or another Company
Subsidiary, will secure the necessary rights and approvals, either directly or
indirectly, to conduct business to manufacture, distribute and sell tobacco
products using the CQENS IP in the People’s Republic of China.

 

(d) Other Funds. On terms reasonably acceptable to ZONG and LM, if in the future
CQENS needs to raise additional funds, ZONG and LM jointly agree to use their
respective commercially reasonable efforts to help raise the funds that are
necessary for a global deployment (outside of the Asia Pacific Countries) of the
CQENS IP.

 

(e) Repurchase Rights. In the event ZONG and LM jointly fail to undertake their
best efforts, as evidenced by failure to fulfill most of the obligations under
Section 3.2(b) after formally reaching mutual agreement as to the financing
terms and conditions within 18 months, and/or after reasonable extensions have
been provided pursuant to mutual agreement or as set forth in the last sentence
hereof, after Leap Technology China obtains the licenses and permits necessary
to conduct business in the People’s Republic of China, then CQENS shall have the
right to purchase from the Company all of the CQENS IP for $1.00 in the
aggregate, which such purchase right shall be the sole and exclusive remedy of
CQENS with respect to any breach of any obligations of ZONG and LM hereunder,
and in no event shall ZONG or LM be liable to CQENS for any and all damages
arising from or related to any breach or failure to satisfy any of their
respective obligations hereunder. Notwithstanding the foregoing, due to the
current worldwide COVID-19 pandemic, CQENS agrees that such 18-month period
shall be reasonably and responsibly extended in light of such pandemic, which
for this purpose, shall mean if the quarantine measures or restrictions being
taken with respect to any international visitors entering Japan, China, South
Korea or the United States are continuing after the date hereof. In the event
CQENS validly exercises its right to repurchase the CQENS IP hereunder, ZONG or
LM shall have the right to cause the Company to redeem all of the Membership
Interests held by CQENS in the Company for $1.00 in the aggregate.

 

SECTION 3.3 No Interest; Return of Contributions. No Member shall be entitled to
receive any interest or preferred return on its Capital Contributions or Capital
Account. Except as otherwise provided in this Agreement, no Member shall have
the right to receive the return of any Capital Contribution, withdraw any
portion of its Capital Contributions or Capital Account, or to receive any
distribution from the Company, except as expressly provided herein.

 

8

 

 

SECTION 3.4 Capital Account.

 

(a) General. An individual capital account (a “Capital Account”) ‎shall be
established and maintained for each ‎Member in accordance with the rules of
Treasury ‎Regulations Section 1.704-1(b)(2)(iv). Each ‎Member’s ‎Capital Account
shall be increased by (i) ‎the amount of money contributed by such ‎Member to
‎the Company, (ii) the Gross Asset Value of ‎property contributed by such Member
to the ‎‎Company (net of liabilities secured by the ‎contributed property that
the Company is considered ‎to ‎assume or take subject to under Section ‎‎752 of
the Code), and (iii) allocations to such Member of ‎Profits or items thereof
(and any items ‎in the nature of income or gain ‎separately allocated to such
‎Member). Each Member’s Capital ‎Account shall be decreased by ‎‎(i) the amount
of money ‎distributed to such Member by the ‎Company, (ii) the Gross Asset Value
of property distributed to such ‎Member by the Company (net of ‎liabilities
secured by the ‎distributed property that the Member is ‎considered to assume or
take ‎subject to under Section ‎‎752 of the Code), and (iii) allocations to such
‎Member of Losses or ‎items thereof (and any ‎items in the nature of losses or
deductions separately ‎allocated to such ‎Member). The Capital Accounts of the
‎Members shall be ‎increased ‎or decreased, as appropriate, to reflect a
revaluation of Company’s ‎assets pursuant to ‎clause (ii) ‎of the definition of
Gross Asset Value in accordance with the provisions of ‎Section
1.704-‎‎‎1(b)(2)(iv)(f) of the Treasury Regulations. The provisions of this
Agreement relating to the ‎‎maintenance of Capital Accounts are ‎intended to
comply with Section 1.704-1(b)(2)(iv) of the ‎‎Treasury Regulations and shall be
‎interpreted and applied in a manner consistent with such ‎‎Treasury
Regulations.‎

 

(b) Succession Upon Transfer. The original Capital Account established for any
‎Substituted Member (as defined below) shall ‎be in the same amount as, ‎and
shall replace, the Capital Account of the ‎Member (or portion thereof) to ‎which
such Substituted ‎Member succeeds, at the time such ‎Substituted Member is
admitted to the ‎Company. The Capital ‎Account of any Member shall be ‎increased
or decreased by means of the transfer ‎to it of all or part of ‎the Membership
Interest of ‎another Member. Any reference in this Agreement to a ‎Capital
Contribution of or distribution to a ‎Member that has succeeded any other Member
shall include ‎any Capital ‎Contributions or ‎distributions previously made by
or to the former Member on account of the Membership Interest of ‎such former
‎Member transferred to such Member. Nothing in this Section 3.4(b) ‎‎shall
affect the ‎limitations on ‎transferability of Membership Interests set forth
herein.‎ For purposes of this Section 3.4(b), the term “Substituted Member”
means a transferee of a Member that is admitted as a Member of the Company.

 

(c) Negative Capital Accounts. No Member shall be required to pay to any other
Member or the Company ‎any deficit or ‎negative ‎balance which may exist from
time to time in such Member’s Capital Account ‎‎‎(including, without
‎limitation, any such deficit or negative balance as may exist upon and after
‎‎‎dissolution of the ‎Company)‎.‎

 

SECTION 3.5 Partnership Audit Adjustments. Notwithstanding anything else to the
‎contrary, for purposes of ‎maintaining Capital Accounts, the Managers shall
‎have the power and authority to (x) determine the ‎characterization of any
‎payments, Withholding Payments, and/or Imputed Underpayment Amounts
contemplated by Section 5.6 ‎and ‎‎(y) allocate items of income, gain, loss,
expense, or credit attributable to ‎an ‎adjustment to any ‎partnership related
item (within the meaning of Code ‎‎Section 6241(2)(B)) to the extent such
‎adjustment results in an “imputed ‎‎underpayment” (as described in Code Section
6225(b)), in each ‎case, in ‎accordance with applicable Treasury ‎Regulations.‎

 

SECTION 3.6 Financial Matters.

 

(a) The Managers shall cause the Company to handle all accounting matters in
accordance with applicable legal and timing requirements of the Company’s
Members. This will include monitoring and collection of Company accounts
receivable, and payment to the Members from the Company bank account of amounts
owed to Members. The Managers will monitor the Company bank account. Such
Company bank account will be opened at a bank mutually agreed upon by the
Managers.

 

9

 

 

(b) One CQENS Manager and one ZONG Manager will be jointly and not severally
authorized to sign checks with respect to the Company bank account, as described
in Section 4.2.

 

(c) The Managers shall arrange for the regular preparation of financial
statements for the Company (and the Company Subsidiaries) and will provide
copies of such statements to the Members, along with copies of Company (and any
Company Subsidiary) accounts receivable, cash receipts and cash disbursements
registers, bank statements and any other Company (or Company Subsidiary)
financial records as reasonably requested by the Members. The Company shall
maintain complete and accurate records of all payments from each Company
Subsidiary and by the Company to each Member.

 

SECTION 3.7 Indemnification. The Company will, to the fullest extent to which it
is empowered to do so by the Act, as the same now exists or may hereafter be
amended (but, in the case of any such amendment only to the extent that such
amendment permits the Company to provide broader indemnification rights than the
Company may provide immediately prior to such amendment), indemnify and hold
harmless each Member, each Manager, the Partnership Representative, the
Designated Individual, each officer, each manager, director and officer of any
Company Subsidiary (to the extent appointed to such positions by the Company)
and each Member’s direct and indirect owners, members, shareholders, partners,
managers, directors, officers, trustees, employees, agents and Affiliates (each
an “Indemnified Person”), from and against all losses, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, “Damages”) incurred or suffered by
such Indemnified Person arising from or in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, arising in connection with the Company or any
Company Subsidiary; provided, however, that (unless the Managers otherwise
consent) no Indemnified Person will be indemnified for any Damages incurred or
suffered that are attributable to such Indemnified Person’s fraud, gross
negligence, willful misconduct, willful breach of this Agreement, knowing
violation of the law or bad faith violation of the implied contractual covenant
of good faith and fair dealing or that result from transactions in which such
Member, Manager, the Partnership Representative, the Designated Individual, or
officer derived an improper personal benefit or committed a material breach of
this Agreement. Notwithstanding anything else contained in this Agreement, the
indemnity obligations of the Company under this Section 3.6(b) (A) extend upon
the same terms and conditions to the directors, officers, employees, partners,
stockholders, managers, members and agents of each Indemnified Person, (B) are
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of each Indemnified Person, and (C) are limited to the
assets of the Company. This Section 3.6 will be binding upon any successor to
the Company, whether by way of merger, consolidation, liquidation, dissolution
or otherwise.

 

SECTION 3.8 Nature of Interests. The Membership Interests shall ‎for all
purposes be ‎personal property. No Member has any interest ‎in specific Company
‎property. Each Member hereby ‎waives any and all rights such Person may have to
‎initiate or ‎maintain any suit or action for partition of ‎the Company’s
assets‎.

 

10

 

 

Article IV

MANAGEMENT AND CONTROL OF THE COMPANY

 

SECTION 4.1 Election of the Managers. The Company shall have five (5) Managers.
Unless otherwise agreed by the Members, CQENS shall have the right to elect
three (3) Managers (the “CQENS Managers”), and ZONG shall have the right to
elect two (2) Managers (the “ZONG Managers”). The Managers may use the title
“Managing Directors.” Unless a Manager resigns or is removed, the Manager shall
hold office until a successor is elected and qualified.

 

(a) Any Manager may resign at any time by giving written notice to the Members,
without prejudice to the rights, if any, of the Company under any contract to
which the Manager is a party. The resignation of any Manager shall take effect
upon receipt of that notice or at such later time as shall be specified in the
notice. Unless otherwise specified in the notice, the acceptance of the
resignation shall not be necessary to make it effective. The resignation of a
Manager who is also a Member shall not affect the Manager’s rights as a Member
and shall not constitute a withdrawal of a Member.

 

(b) Any Manager may be removed at any time, with or without cause, by the Member
who elected or is entitled to elect such Manager. Any removal shall be without
prejudice to the rights, if any, of the Manager under any employment contract
and, if the Manager is also a Member, shall not affect the Manager’s rights as a
Member or constitute a withdrawal of a Member. The Member who is represented by
a departing Manager, may name his successor.

 

(c) Any vacancy occurring for any reason in the position of Manager may be
filled by the affirmative vote or written consent of the Member entitled to
elect the Person whose cessation to act as Manager caused the vacancy to occur.

 

SECTION 4.2 Management of the Company by the Managers.

 

(a) The business and affairs of the Company shall be managed exclusively by the
Managers, acting by unanimous vote at a meeting where all five managers are
present or by unanimous written consent of the Managers, with each Manager
having one (1) vote. The Managers shall have the power to do any and all acts
necessary or convenient to or for the furtherance of the purposes of the Company
described herein. Annual meetings of the Managers shall not be required.

 

(b) Notwithstanding anything in this Agreement (including this Section 4.2) to
the contrary, all decisions that are subject to the approval, consent or
discretion of the Company or any Company Subsidiary under or pursuant to the
Contribution Agreement shall be made solely by ZONG and LM in their sole
discretion.

 

11

 

 

SECTION 4.3 Performance of Duties; Liability of Managers. A Manager shall not be
liable to the Company, to any Company Subsidiary or to any Member for any loss
or damage sustained by the Company, any Company Subsidiary or any Member, unless
the Manager has failed to comply with the good faith standard of this Section
4.3 or the loss or damage shall have been the result of fraud, gross negligence,
willful misconduct, willful breach of this Agreement, knowing violation of law
or any act or omission that constitutes a bad faith violation of the implied
contractual covenant of good faith and fair dealing or any liabilities resulting
from transactions in which such Manager derived an improper personal benefit or
committed a material breach of this Agreement. A Manager shall perform the
Manager’s managerial duties in good faith, in a manner the Manager reasonably
believes to be in the best interests of the Company and its Members, and with
such care, including reasonable inquiry, as an ordinarily prudent person in a
like position would use under similar circumstances. A Manager who so performs
the duties of Manager shall not have any liability by reason of being or having
been a Manager of the Company.

 

SECTION 4.4 Devotion of Time. The Managers, in the capacity as Managers, shall
devote whatever time, effort, and skill as the Managers deem appropriate for the
operation of the Company.

 

SECTION 4.5 Competing Activities; Business Opportunities.

 

(a) Fiduciary and Other Duties. Notwithstanding any other provision of this
Agreement, it will constitute a breach of fiduciary or other duty for the
Managers, any Member, or any Affiliate of any Member, to engage in activities of
the type conducted directly or indirectly by the Company, whether in direct or
indirect competition with the Company or any Company Subsidiary, including
without limitation, the development, management, and operation of the HTP Asia
Pacific Business.

 

(b) Business Opportunities. The Members, the Managers and any Affiliates of the
Members or the Managers shall be obligated to present any investment opportunity
and any new ideas to the Company related to the HTP Asia Pacific Business, even
if the opportunity only indirectly relates to the HTP Asia Pacific Business.

 

SECTION 4.6 Transactions between the Company and the Managers. The Managers may,
and may cause their Affiliates to, engage in any transaction with the Company or
any Company Subsidiary (including, without limitation, the purchase, sale,
lease, or exchange of any property; the rendering of any service; borrowing or
loaning money; or the establishment of any salary, other compensation, or other
terms of employment) only if the Managers affirmatively vote or consent in
writing to approve the transaction.

 

SECTION 4.7 Officers. The Managers may appoint officers at any time. The
officers shall serve at the pleasure of the Managers, subject to all rights, if
any, of an officer under any contract of employment. The officers shall exercise
such powers and perform such duties as shall be determined from time to time by
the Managers.

 

SECTION 4.8 Members’ Meetings; Voting; Liability. Annual meetings of the Members
shall not be required. In all matters in which a vote, approval or consent of
the Members is required under the Act and while there are three (3) Members,
each Member shall be entitled to one (1) vote. Unless otherwise specified in
this Agreement, approval of all of the Members shall be required to authorize or
approve any matter requiring the vote, approval or consent of the Members. The
Members shall not have any liability for the obligations or liabilities of the
Company except to the extent provided in the Act.

 

12

 

 

SECTION 4.9 Effect of Member’s Bankruptcy. If a Member files for voluntary
bankruptcy or a petition for involuntary bankruptcy is filed against it and is
not dismissed within sixty (60) days, such Member (and the Manager designated by
such Member pursuant to this Agreement) shall have no right to vote or
participate in the management of the Company’s business, property and affairs or
to exercise any rights of a Member (or Manager, in the case of the Manager
designated by such Member).

 

Article V

DISTRIBUTIONS and ALLOCATIONS OF PROFITs AND LOSS

 

SECTION 5.1 Distributions of Distributable Cash by the Company. The Managers may
elect from time to time to distribute Distributable Cash to the Members. Any
Distributable Cash which the Managers elect to distribute shall be distributed
to the Members in proportion to their respective Sharing Ratios.

 

SECTION 5.2 Form of Distribution. A Member, regardless of the nature of the
Member’s Capital Contribution, has no right to demand and receive any
distribution from the Company in any form other than money. Except as may be
required upon dissolution of the Company, no Member may be compelled to accept
from the Company a distribution of any asset in kind. If any assets of the
Company are distributed in kind ‎pursuant to this Agreement, such assets shall
be distributed to the Members entitled thereto in the same ‎proportions as the
Members would have been entitled to cash distributions if such property had been
‎sold for cash at its fair market value and the net proceeds thereof distributed
to the Members. If assets of ‎the Company other than money are distributed to a
Member ‎in liquidation of the Company, or if assets ‎of the Company other than
money are distributed to a ‎ Member in kind, in order to reflect unrealized
‎gain or loss, the Capital Accounts of the Member will be adjusted for the
hypothetical “book” gain or ‎loss that would have been realized by ‎the Company
if the distributed assets had been sold for their Book ‎Values in a cash sale.
‎Upon the liquidation of a Member’s interest in the Company, in order to reflect
‎unrealized gain ‎or loss, the Capital Accounts of the Members will be adjusted
for the hypothetical ‎‎”book” gain ‎or loss that would have been realized by the
Company if all Company assets had been sold ‎for their ‎Gross Asset Values in a
cash sale.‎

 

SECTION 5.3 Allocations of Profits and Losses.

 

(a) Subject to Section 5.3(b) and Section 5.4, Profits and Losses for any Fiscal
Year or ‎‎portion thereof shall be allocated among the Members in a manner such
that the ‎Capital ‎Account balances for each Member, increased by (x) such
Member’s share of ‎partnership ‎minimum gain (as determined according to
Treasury ‎Regulation Section 1.704-2(g)), ‎‎(y) ‎such Member’s partner
nonrecourse debt minimum gain (as ‎defined in Treasury Regulation ‎‎Section
1.704-2(i)(5)), and (z) any amount which such Member ‎is obligated to restore
for ‎any ‎deficit balance in its Capital Account or is deemed obligated to
‎restore pursuant to ‎Treasury ‎Regulation Section 1.704-1(b)(2)(ii)(c), shall,
as nearly as possible, ‎be equal to the ‎aggregate ‎distributions that would be
made to the Members pursuant to Section ‎5.1 in the ‎priority and ‎manner
provided therein upon a hypothetical liquidation of the ‎Company. In
‎determining the ‎amounts distributable to the Members under Section ‎5.1 it
‎shall be assumed ‎that (i) all of ‎the Company’s remaining assets are sold at
their respective Book ‎Values, (ii) ‎payments to any ‎holder of a nonrecourse
debt are limited to the Gross Asset Value of the ‎assets ‎securing repayment of
‎such debt, and (iii) the proceeds of such hypothetical sale are ‎‎applied and
distributed (after ‎provision for the payment of all creditors of the Company as
‎‎required by Section 8.3 as limited ‎by clause (ii) hereof) in accordance with
Section ‎5.1

 

13

 

 

(b) The parties intend that the allocation provisions of this Section ‎5.3 shall
produce ‎‎Capital Account ‎balances of the Members that will be consistent with
the distribution ‎provisions ‎of Section ‎5.1 and the liquidation provisions of
Section 8.3. Notwithstanding ‎anything to ‎the contrary in ‎this Agreement, to
the extent the Managers determines that the ‎allocation provisions ‎of this
Section ‎5.3 may ‎fail to produce such Capital Account balances, ‎‎(i) such
provisions shall ‎be amended by the Managers to the ‎extent necessary to produce
such ‎result and (ii) Profits and ‎Losses and other items of income, gain, loss,
‎credit and deduction ‎of the Company for the most ‎recent open year shall be
reallocated among the ‎Members to ‎the extent it is not possible to ‎achieve
such results with allocations of Profits and Losses ‎‎‎(and other items of
income, gain, ‎loss, credit and deduction of the Company) for the current ‎year
and ‎future years, as determined ‎by the Managers.

 

SECTION 5.4 Special Allocations.

 

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulation
‎‎Section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a ‎net ‎decrease in “partnership minimum gain” (as defined in the
Treasury Regulations) ‎during any Fiscal ‎Year, each ‎Member shall be specially
allocated items of Company income and gain ‎for such Fiscal Year ‎‎(and, if
necessary, subsequent Fiscal Years) in an amount equal to ‎such Member’s share
of ‎the net decrease in partnership minimum gain, determined in ‎accordance with
Treasury ‎Regulation Section 1.704-2(g). Allocations pursuant to the ‎previous
sentence shall be made in ‎proportion to the respective amounts required to be
‎allocated to each Member pursuant thereto. ‎The items to be so allocated shall
be ‎determined in accordance with Treasury Regulation ‎Sections 1.704-2(f)(6)
and 1.704-‎‎2(j)(2). This Section 5.4(a) is intended to comply with the ‎minimum
gain chargeback ‎requirement in Treasury Regulation Section 1.704-2(f) and shall
be ‎interpreted ‎consistently therewith.‎

 

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
‎‎Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this
Section ‎5.4, other ‎than Section 5.4(a) which shall be applied first, if there
is a net decrease in “partner nonrecourse ‎debt minimum gain” (as defined in the
Treasury Regulations) attributable to a partner ‎nonrecourse debt during ‎any
Fiscal Year, each Member who has a share of the ‎partner nonrecourse debt
minimum gain ‎attributable to such partner nonrecourse debt, ‎determined in
accordance with Treasury ‎Regulation Section 1.704-2(i)(5), shall be ‎specially
allocated items of income and gain for such ‎Fiscal Year (and, if necessary,
‎subsequent Fiscal Years) in an amount equal to such Member’s ‎share of the net
‎decrease in partner nonrecourse debt minimum gain attributable to such partner
‎‎nonrecourse debt, determined in accordance with Treasury Regulation Section
1.704-‎‎2(i)(4). ‎Allocations pursuant to the previous sentence shall be made in
proportion to the ‎respective ‎amounts required to be allocated to each Member
pursuant thereto. The ‎items to be so ‎allocated shall be determined in
accordance with Treasury Regulation ‎Section 1.704-2(i)(4) and ‎‎1.704-2(j)(2).
This Section 5.4(b) is intended to comply ‎with the minimum gain chargeback
‎requirement in Treasury Regulation Section 1.704-‎‎2(i)(4) and shall be
interpreted consistently ‎therewith.‎

 

14

 

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
‎‎adjustments, allocations, or distributions described in Treasury Regulation
Sections ‎‎1.704-‎‎1(b)(2)(ii)(d)(4), (d)(5), or (d)(6), items of Company income
and gain shall be ‎specially allocated ‎to each such Member in an amount and
manner sufficient to ‎eliminate, to the extent required ‎by the Treasury
Regulations, the negative Adjusted ‎Capital Account Balance of such Member as
quickly ‎as possible, provided that an allocation ‎pursuant to this Section
5.4(c) shall be made if and only ‎to the extent that such Member would have a
negative Adjusted Capital Account Balance after all other ‎allocations ‎provided
for in Section 5.4 have been tentatively made as if this Section 5.4(c) were
‎‎not a term of this Agreement. This Section 5.4(c) is intended to constitute a
“qualified income ‎offset” provision as described in Treasury Regulation Section
1.704-‎‎1(b)(2)(ii)(d) and shall be ‎interpreted consistently therewith.‎

 

(d) Gross Income Allocation. In the event any Member has a negative Capital
Account at ‎‎the end of any Fiscal Year which is in excess of the amount such
Member is obligated to restore pursuant to this Agreement or is otherwise
‎deemed ‎to be ‎obligated to restore pursuant to the penultimate sentences of
Treasury Regulation ‎Sections ‎‎1.704-2(g)(1) and 1.704-2(i)(5) or ‎Treasury
‎‎‎‎Regulation Section 1.704-1(b)(2)(ii)(c)‎, each such Member shall be
specially ‎allocated items of ‎Company income and gain in the amount of such
excess as quickly as ‎possible, provided that an ‎allocation pursuant to this
Section 5.4(d) shall be made if ‎and only to the extent that such ‎Member would
have a negative Capital Account in ‎excess of such sum after all other
allocations ‎provided for in this Section 5.04 have ‎been tentatively made as if
this Section 5.4(d) and Section 5.4(c) hereof were ‎not in the Agreement.‎

 

(e) Member Nonrecourse Deductions. Any “partner nonrecourse deductions” (within
the meaning of Treasury Regulation Section 1.704-2(i)(2)) ‎will be ‎‎allocated
to the Member that bears the economic risk of loss for the Member ‎nonrecourse
‎debt to which such deductions relate as provided in Treasury Regulation
‎Section 1.704-2(i)(1).‎

 

(f) Nonrecourse Deductions. Any ‎”nonrecourse deductions” (within the meaning of
Treasury Regulations Section 1.704-2(c)‎) will be allocated to the Members, pro
rata among them based on their respective Sharing Ratios.

 

(g) Curative Allocations. The allocations set forth in Sections 5.4(a)-(f)
(collectively, the “Regulatory Allocations”) are ‎intended to comply with
requirements of the Treasury ‎Regulations. The Regulatory Allocations may not be
consistent with the manner in which the ‎Members ‎intend to divide Company
distributions. Accordingly, the Managers are authorized to ‎further allocate
‎Profits, Losses, and other items among the Members so as to prevent the
‎Regulatory Allocations ‎from distorting the manner in which Company
distributions would be ‎divided among the ‎Members under Sections 5.1 and 8.3
but for application of the ‎Regulatory Allocations. In ‎general, the
reallocation will be accomplished by specially allocating ‎other Profits, Losses
and ‎items of income, gain, loss and deduction, to the extent they exist, ‎among
the Members so that ‎the net amount of the Regulatory Allocations and the
special ‎allocations to each Member is ‎zero. The Managers will have discretion
to accomplish this result ‎in any reasonable manner that is ‎consistent with
Code Section 704 and the related Treasury ‎Regulations. In exercising its
‎discretion under this Section 5.4(g), the Managers shall take into ‎account
future Regulatory ‎Allocations under Sections 5.4(a) and 5.4(b) that, although
not yet made, ‎are likely to offset ‎other Regulatory Allocations previously
made under Sections 5.4(e) and 5.4(f).

 

15

 

 

(h) Reallocation. To the extent Losses allocated to a Member would cause ‎such
‎Member to have a negative Adjusted Capital Account Balance at the end of any
Fiscal Year, the ‎Losses ‎will be reallocated to other Members in proportion to
the excess of each such Member’s ‎Capital Account balance over the amount of
such allocations that would cause such Member to ‎have a negative Adjusted
Capital Account Balance. If any Member receives an allocation of Losses
‎‎otherwise allocable to another Member in accordance with this Section 5.4(h),
such ‎Member ‎shall be allocated Profits in subsequent Fiscal Years necessary to
reverse the effect of ‎such ‎allocation of Losses. Such allocation of Profits
(if any) shall be made before any allocations ‎‎under Section 5.3 but after any
other allocations under Section 5.4(h)‎.‎

 

(i) Recapture Allocation. If a Member’s Membership Interest is reduced (provided
that the ‎‎reduction does not result in a complete termination of the Member’s
interest in the Company), ‎the Member’s ‎share of the Company’s “unrealized
receivables” and “substantially appreciated ‎inventory” (within the ‎meaning of
Code Section 751) shall not be reduced, so that, ‎notwithstanding any other
provision of this ‎Agreement to the contrary, that portion of Profits ‎otherwise
allocable under this Agreement upon a liquidation ‎or dissolution of the Company
which is ‎taxable as ordinary income (recaptured) for U.S. federal income tax
‎purposes shall, to the extent ‎possible without increasing the total gain to
the Company or any Member, be ‎specially ‎allocated among the Members in
proportion to the deductions (or basis reductions treated as ‎‎deductions)
giving rise to such recapture.‎

 

SECTION 5.5 Tax Allocations.

 

(a) Allocations Generally. The income, gains, losses and deductions of the
‎Company will be allocated for federal, state and local income tax purposes
among the ‎Members in accordance with the allocation of such income, gains,
losses and deductions ‎among the Members for computing their Capital Accounts;
except that if any such ‎allocation is not permitted by the Code or other
applicable law, the Company’s subsequent ‎income, gains, losses, deductions and
credits will be allocated among the Members so as to ‎reflect as nearly as
possible the allocation set forth herein in computing their Capital ‎Accounts.‎

 

(b) Code Section 704(c) Allocations. Items of the Company taxable income, ‎gain,
loss and deduction with respect to any property contributed to the capital of
the ‎Company shall be allocated among the Members in accordance with Code
Section 704(c) so ‎as to take account of any variation between the adjusted
basis of such property to the ‎Company for federal income tax purposes and its
Gross Asset Value. In addition, if the Book ‎Value of any Company asset is
adjusted in accordance with this Agreement, then subsequent allocations of items
of ‎taxable income, gain, loss and deduction with respect to such asset shall
take account of ‎any variation between the adjusted basis of such asset for
federal income tax purposes and ‎its Gross Asset Value in in accordance with
Code Section 704(c). The Managers shall ‎determine all allocations pursuant to
this Section 5.5(b) using a method that is permitted ‎under Treasury Regulation
Section 1.704-3.‎

 

16

 

 

(c) Effect of Allocations. Allocations pursuant to this Section 5.5 are solely
for ‎purposes of federal, state and local taxes and shall not affect, or in any
way be taken into ‎account in computing, any Member’s Capital Account or share
of Profits, Losses, ‎distributions or other Company items ‎pursuant to any
provision of this Agreement.‎

 

(d) Allocation Between Assignor and Assignee. The portion of the income, gain,
‎losses, ‎‎credits, and deductions of the Company for any Fiscal Year during a
portion of a Fiscal Year in which a Member’s Membership Interest is ‎assigned by
‎such ‎Member (or by an assignee or successor in interest to a Member) that is
‎allocable with ‎respect to ‎such Membership Interest will be apportioned
between the assignor and the ‎assignee on ‎whatever ‎reasonable, consistently
applied basis is selected by the ‎Managers and permitted by the ‎applicable
Treasury ‎Regulations under Section 706 of the Code.‎

 

(e) Profit Shares. Solely for purposes of determining a Member’s proportionate
‎share of the ‎Company’s ‎‎”excess nonrecourse liabilities,” as defined in
Treasury Regulation ‎Section 1.752-‎‎3(a), the Members’ ‎Membership Interests in
Company profits shall be held by the ‎Members, pro rata among them based on
their respective Sharing Ratios.‎

 

SECTION 5.6 Withholding.

 

(a) The Company shall be entitled at all times to make payments with respect to
any Member in amounts required to discharge any obligation of the Company to
withhold from a distribution or make payments to any governmental authority with
respect to any foreign, federal, state, or local tax liability of such Member
arising as a result of such Member’s interest in the Company (a “Withholding
Payment”). Any Withholding Payment made from funds withheld upon a distribution
will be treated as distributed to such Member for all purposes of this
Agreement. Any other Withholding Payment will be deemed to be a recourse loan by
the Company to the relevant Member. The amount of any Withholding Payment
treated as a loan, plus interest thereon from the date of each such Withholding
Payment until such amount is repaid to the Company at the prime rate of interest
in effect as of such date (as reported by JPMorgan Chase Bank, or is successors)
plus two percent (2%) per annum, shall be repaid to the Company upon demand by
the Company; provided, however, that in the Managers’ reasonable discretion, any
such amount may be repaid by deduction from any distributions payable to such
Member pursuant to this Agreement (with such deduction treated as an amount
distributed to the Member) as determined by the Managers in their reasonable
discretion.

 

(b) In addition to, and without limitation of, the provisions of Section 7.4, if
an audit results in an “imputed underpayment” within the meaning of Code Section
6225 that is paid by the ‎Company (together with any interest or penalties
related thereto, an “Imputed Underpayment Amount”) as a ‎result of an adjustment
with respect to any item of Company income, gain, loss, deduction, or credit,
the ‎Company shall reasonably determine the portion of such Imputed Underpayment
Amount that is attributable to ‎each Member (including a former Member and such
former Member’s assignee(s) or transferee(s)). An Imputed ‎Underpayment Amount
shall include any “imputed underpayment” within the meaning of Code Section 6225
‎paid (or payable) by any entity treated as a partnership for U.S. federal
income tax purposes in which the ‎Company holds (or has held) a direct or
indirect interest, other than through entities treated as corporations for ‎U.S.
federal income tax purposes, to the extent that the Company bears the economic
burden of such amounts, ‎whether by law or agreement. The Company shall be
entitled to recover a Member’s allocable portion of the ‎Imputed Underpayment
Amount in the same manner as the Company may recover a Withholding Payment in
‎Section 5.6(a) above. If the Company determines that an Imputed Underpayment
Amount might be reduced as ‎a result of a Member’s tax status and such Member
timely provides any information or documentation requested ‎by the Company to
make such determination, the Company shall use commercially reasonable efforts
to pursue ‎available procedures, if any, to reduce such Imputed Underpayment
Amount on account of such Member’s tax ‎status, and any such reduction with
respect to a Member actually obtained by the Company shall be taken into
‎account in determining the portion, if any, of the Imputed Underpayment Amount
attributable to such Member.

 

17

 

 

Article VI

TRANSFER AND ASSIGNMENT OF INTERESTS

 

SECTION 6.1 Restrictions on Transfer of Interests. Each Member may Dispose of
the Member’s Membership Interest or otherwise allow the Disposition of an
ownership interest in such Member or an indirect equity ownership interest in
such Member so long as (a) the Disposition complies with applicable securities
laws, and (b) unless otherwise consented to by the Managers, the Disposition
will not (i) cause the Company to be considered for purposes of Treasury
Regulations ‎‎Section 1.7704-(h)(1)(ii) ‎to have more than 100 Members at any
time during any taxable year, ‎‎‎(ii) be deemed ‎effected on or through an
“established securities market” or a ‎‎‎”secondary market or the substantial
‎equivalent thereof,” as such terms are used in Treasury ‎‎Regulations Section
1.7704-1‎, and (iii) otherwise cause the Company to be treated as a “publicly
traded partnership” (as defined in Code Section 7704) for U.S. federal income
tax purposes. Any Disposition by any Member of any Membership Interests or other
interests in the Company in contravention of this Agreement shall be void and
ineffectual and shall not bind or be recognized by the Company or any other
party, and the purported transferee of any such Disposition shall not have any
interest of the Company.

 

Article VII

ACCOUNTING, RECORDS, REPORTING BY MEMBERS

 

SECTION 7.1 Books and Records; Accounting Method; Fiscal Year. The Company’s
(and each Company Subsidiary’s) books and records shall be kept, and the
financial position and the results of its operations recorded, in accordance
with the method of accounting followed by the Company for U.S. federal income
tax purposes. The annual accounting period of the Company (and each Company
Subsidiary) for tax and accounting purposes shall be the calendar year unless
otherwise required the Code (such period being the “Fiscal Year”). The Company’s
(and each Company Subsidiary’s) books and records shall reflect all the Company
(or the Company Subsidiary’s) transactions and shall be appropriate and adequate
for the Company’s (or the Company Subsidiary’s) business.

 

18

 

 

SECTION 7.2 Access to Accounting and Other Records.

 

(a) Each Manager and each Member has the right, upon reasonable request for
purposes reasonably related to the interest of the Person as Member, Manager or
Assignee, to: inspect and copy during normal business hours any of the Company’s
(and any Company Subsidiary’s) books and records;

 

(b) obtain from the Managers, promptly after their becoming available, a copy of
the Company’s (and each Company Subsidiary’s) federal, state, and local income
tax or information returns for each fiscal year; and

 

(c) discuss with the Company’s management and its agents, the affairs of the
Company (and the Company Subsidiaries), subject to such reasonable
confidentiality restrictions as may be imposed by the Managers.

 

SECTION 7.3 Bank Accounts. The Managers initially shall maintain the Company’s
(and each Company Subsidiary’s) funds in one bank account in the Company’s (or
the Company Subsidiary’s, as applicable) name, and shall not permit the
Company’s (or any Company Subsidiary’s) funds to be commingled in any fashion
with the funds of any other Person (other than the Company).

 

SECTION 7.4 Partnership Representative.

 

(a) Designation of the Partnership Representative. The Managers shall designate
a Person to serve (i) if applicable for state or local income tax purposes, as
the “tax matters partner” (as defined in Code Section 6231, as in effect prior
to the effective date of the Bipartisan Budget Act of 2015, Pub. L. No. 114-74)
of the Company, and (ii) as the “partnership representative” (as defined in Code
Section 6223) of the Company (the Person designated in foregoing clauses (i) and
(ii) being the “Partnership Representative”). The Partnership Representative may
be removed, and a new Partnership Representative appointed, by the Managers in
accordance with the Code and the Treasury Regulations. If the Partnership
Representative is not a natural person, then the Partnership Representative
shall have the authority to designate an officer, employee, or other
representative (who may or may not be an employee) of the Partnership
Representative as the “designated individual” within the meaning of Treasury
Regulation Section 301.6223-1(b)(3) (the “Designated Individual”) to act on
behalf of the Partnership Representative, and such Designated ‎Individual shall
‎be subject to replacement by the Partnership Representative in ‎accordance with
Section 301.6223-1 ‎of the Treasury Regulations. Any Person that the
‎Partnership Representative designates as the Designated Individual to act on
‎behalf of the Partnership Representative ‎and interact with the Internal
Revenue Service shall be ‎treated as, and subject to the ‎benefits, requirements
and obligations of, the Partnership ‎Representative for purposes ‎of this
Section 7.4.‎ The Partnership Representative shall give prompt notice to the
Managers and Members of any and all notices it receives from any taxing
authority in its capacity as Partnership Representative concerning the Company,
including any ‎notice of audit, any notice of action with respect to a revenue
agent’s report, any notice of a thirty (30) day ‎appeal letter and any notice of
a deficiency in tax concerning the Company’s federal income tax return.
‎Following commencement of any audit, examination, or proceeding that could
result in an adjustment to the tax ‎items recognized by any Member ‎‎(including
as a result of having an impact on a subsequent year), the ‎Partnership
Representative and/or the Managers shall keep each such Member reasonably and
promptly ‎informed of any significant matter, event, or proceeding in connection
with such audit, examination, or ‎proceeding (including periodic updates
regarding the status of any negotiations between the applicable taxing authority
and the Company). Each Member hereby consents to the designation in this Section
7.4(a) and agrees that, upon the request of the Managers, it will execute,
certify, acknowledge, deliver, swear to, file, and record at the appropriate
public offices such documents as may be necessary or appropriate to evidence
such consent.

 

19

 

 

(b) Powers and Obligations of the Partnership Representative. With the prior
written consent of the Managers and subject to Section 7.6, the Partnership
Representative is authorized to take such actions and to execute and file all
statements and forms on behalf of the Company, which may be permitted or
required by the applicable provisions of the Code or Treasury Regulations,
issued thereunder. The Partnership Representative shall have full and exclusive
power and authority on behalf of the Company to represent the Company (at the
Company’s expense) in connection with all audits and examinations of the
Company’s affairs by tax authorities. Notwithstanding anything else to the
contrary, the Partnership Representative and Designated Individual shall have
fiduciary duties to the Company and each Member. With the prior consent of the
Managers, the power and authority of the Partnership Representative shall
include (without limitation) the power and authority (i) to extend the statute
of limitations, (ii) to file a request for administrative adjustment, (iii) to
file suit concerning any Company tax matter, (iv) to enter into a settlement
agreement relating to any Company tax matter, (iv) to cause the Company to pay,
and the manner of payment of, any imputed underpayment arising out of a final
partnership adjustment under Code Section 6225, (v) subject to the Member
consent described in subsection (c) below, to cause the Company and the Members
to utilize the procedures described in Code Section 6225(c)(2)(A) or Code
Section 6225(c)(2)(B), or (vi) to cause the Company to elect under Code Section
6226 to allocate the adjustment to the Members. The Partnership Representative
and Designated Individual shall be entitled to be reimbursed by the Company for
‎all costs and expenses incurred by such Person in their capacity as the
Partnership Representative or Designated Individual and to be indemnified by the
Company (solely out of Company assets) with ‎respect to any action or inaction
taken (or not taken) by such Person in their capacity as the Partnership
Representative or Designated Individual. ‎

 

(c) Member Indemnity and Member Obligations. The parties intend that no Member
shall indirectly bear through its economic interest in the Company any tax
‎deficiency paid or payable by the Company in excess of the portion allocable to
such Member ‎‎(as reasonably determined by the Partnership Representative with
the consent of the Managers) with respect to an audited or ‎reviewed taxable
year for which such Member was a Member (for the avoidance of doubt, ‎including
any applicable interest and penalties).‎ Accordingly, each Member hereby agrees
to indemnify and hold harmless the Company and each other Member from and
against any liability with respect to its share of any tax deficiency paid or
payable by the Company that is allocable to the Member (as reasonably determined
by the Partnership Representative with the consent of the Managers) with respect
to an audited or reviewed taxable year for which such Member was a Member (for
the avoidance of doubt, including any applicable interest and penalties).
Notwithstanding anything else to the contrary in this Agreement, a Member shall
not be required to file an amended tax return pursuant to Code Section
6225(c)(2)(A) unless such Member consents thereto (such consent may be withheld
in such Member’s sole and absolute discretion). No Member shall file a notice
with the Internal Revenue Service under Section 6222(b) of the Code in
connection with such Member’s intention to treat an item on such Member’s
federal income tax return in a manner which is inconsistent with the treatment
of such item on the Company’s federal income tax return.

 

20

 

 

(d) Prohibition on Self-Dealing. In any case in which the Partnership
Representative (or Designated Individual) considers any decision involving any
proposed or possible ‎settlement or resolution with any taxing authority that
involves both issues principally or disproportionately affecting the Partnership
Representative and its Affiliates (or the Designated Individual and its
Affiliates ) and other issues principally or disproportionately affecting other
Members, neither the Partnership ‎Representative nor the Designated Individual
shall engage in self-dealing. ‎

 

(e) Non-Federal Tax Matters. To the extent permitted by applicable law, the
provisions of this Section 7.4 shall also apply, mutatis mutandis, in connection
with state and local income tax matters.

 

SECTION 7.5 Survival. The obligations set forth in this Section 7.4 will survive
each Member’s ceasing to be a Member of the Company and/or the termination,
dissolution, liquidation, and winding up of the Company.

 

SECTION 7.6 Tax Returns. The Company shall cause to be prepared and filed on a
timely basis all federal, state and local tax ‎returns required of the Company.‎
The Company will furnish or will cause to be furnished to each Member an
Internal Revenue ‎Service Schedule K-l with respect to such Member. The Company
shall use its commercially ‎reasonable efforts to deliver such K-1 to each
Member within ninety (90) days of the end of each ‎Fiscal Year (and in no event
later than April 15 of the following Fiscal Year). Without limitation ‎of the
foregoing April 15 requirement, in the event that such K-1’s cannot be provided
within (90) ‎days of the end of each Fiscal Year, the Company will instead
deliver to each Member, according ‎to the same timeframe, an estimate of the
annual tax information for the applicable Fiscal Year, ‎including an estimated
Internal Revenue Service Schedule K-l.‎

 

SECTION 7.7 Material Tax Decisions. Notwithstanding anything else to the
contrary in this Agreement, the prior written consent of each Member shall be
required with respect to: (a) any change in the tax classification of the
Company or any Subsidiary for U.S. federal (and applicable state and local)
income tax purposes; (b) any material action taken or proposed to be taken by
the Partnership Representative or Designated Individual (including, without
limitation, with respect to the settlement of any tax audit or examination) (for
the avoidance of doubt, the foregoing limitation shall not apply with respect to
an election under Section 6226 of the Code); and (c) any other decision,
election, or other action related to taxes to the extent that such decision,
election, or other action could reasonably be expected to have an adverse impact
on such Member.

 

Article VIII

DISSOLUTION AND WINDING UP

 

SECTION 8.1 Dissolution. The Company shall be dissolved, its assets shall be
disposed of, and its affairs wound up on the first to occur of (a) the entry of
a decree of judicial dissolution pursuant to Section 18-803 of the Act; or (b)
the sale of all or substantially all of the assets of Company.

 

21

 

 

SECTION 8.2 Winding Up. Upon the occurrence of any event specified in Section
8.1, the Company shall continue solely for the purpose of winding up its affairs
in an orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Managers or Manager remaining, if there is only one Manager, or,
if there are no Managers, the Members, shall be responsible for overseeing the
winding up and liquidation of Company, shall take full account of the
liabilities of Company and assets, shall either cause its assets to be sold or
distributed, and if sold as promptly as is consistent with obtaining the fair
market value thereof, shall cause the proceeds therefrom, to the extent
sufficient therefor, to be applied and distributed as provided in Section 8.3.
The Persons winding up the Company’s affairs shall give written notice of the
commencement of winding up by mail to all known creditors and claimants whose
addresses appear on the Company’s records. The Managers or Members winding up
the Company’s affairs shall be entitled to reasonable compensation for such
services.

 

SECTION 8.3 Order of Payment Upon Dissolution. After determining that all known
debts and liabilities of the Company, including, without limitation, the
reimbursement of any liabilities to Members who are creditors of the Company,
have been paid or adequately provided for, the remaining assets shall be
distributed to the Members in accordance with Section 5.1.

 

SECTION 8.4 Liability for Return of Capital Contributions. Each Member, by its
‎execution of this Agreement, agrees that liability for the return of its
Capital Contribution is ‎limited to the Company’s assets and, in the event of an
insufficiency of such assets to return the ‎amount of its Capital Contribution,
hereby waives any and all claims whatsoever, including any ‎claim for additional
contributions that it might otherwise have, against any of the Company’s ‎agents
or representatives (in each case unless there has been fraud, gross negligence
or intentional ‎misconduct) by reason thereof. Each Member shall look solely to
the Company and its assets for ‎all distributions with respect to the Company
and his, her or its Capital Contribution thereto, and ‎shall have no recourse
therefor (upon dissolution or otherwise) against any of the Company’s ‎agents or
representatives (in each case unless there has been fraud, gross negligence or
intentional ‎misconduct)‎.

 

Article IX

MISCELLANEOUS

 

SECTION 9.1 Complete Agreement. This Agreement constitutes the complete and
exclusive statement of agreement among the Members with respect to the subject
matter herein and therein and replace and supersede all prior written and oral
agreements or statements by and among the Members or any of them.

 

SECTION 9.2 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement will be binding upon and inure to the benefit
of the Members, and their respective successors and assigns.

 

22

 

 

SECTION 9.3 Parties in Interest. Except as expressly provided in the Act,
nothing in this Agreement shall confer any rights or remedies under or by reason
of this Agreement on any Persons other than the Members and the Managers and
their respective successors and assigns nor shall anything in this Agreement
relieve or discharge the obligation or liability of any third person to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.

 

SECTION 9.4 Governing Law. This Agreement and all actions contemplated hereby,
and all disputes and controversies arising out of or related to this Agreement,
will be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any other
jurisdiction.

 

SECTION 9.5 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement are not affected or impaired in any way
and the parties agree to negotiate in good faith to replace such invalid,
illegal and unenforceable provision with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.

 

SECTION 9.6 Additional Documents and Acts. Each Member agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.

 

SECTION 9.7 Notices. Any notice to be given or to be served upon the Company or
any party hereto in connection with this Agreement must be in writing and shall
be mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by hand delivery or electronic
transmission (i.e. e-mail) and will be deemed to have been given and received
when delivered to the address specified by the party to receive the notice or,
in the case of an electronic transmission, when transmitted by electronic
transmission to the e-mail address specified by the party to receive the notice
and upon written confirmation of receipt (including, for the avoidance of doubt,
via a “delivery receipt”). Such notices will be given to a Member or the
Managers at the address specified in Section 2.4 hereto. Any party may, at any
time by giving five (5) days’ prior written notice to the other parties,
designate any other address in substitution of the foregoing address to which
such notice will be given.

 

SECTION 9.8 Amendments. All amendments to this Agreement will be in writing and
signed by all of the Members. In the absence of any opinion of counsel as to the
effect thereof, no amendment to this Agreement shall be made which violates the
Act.

 

SECTION 9.9 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

23

 

 

SECTION 9.10 Remedies Cumulative. Except as provided in Section 3.2(e), the
remedies under this Agreement are cumulative and shall not exclude any other
remedies to which any Person may be lawfully entitled.

 

SECTION 9.11 Confidentiality. Each Member will hold, and will use commercially
reasonable efforts to cause its Affiliates, officers, managers, directors,
partners, members, shareholders, employees, agents, representatives and advisors
to hold, in confidence all documents and information concerning the Company or
the Company Subsidiaries, or the other Members and their Affiliates, furnished
to such Member in connection with this Agreement or the ongoing operations of
the Company, except to the extent that such information can be shown to have
been (a) previously known on a non-confidential basis by the Member or any of
its Affiliates, officers, managers, directors, partners, members, shareholders,
employees, agents, representatives or advisors, (b) in the public domain through
no fault of the Member or any of its Affiliates, officers, managers, directors,
partners, members, shareholders, employees, agents, representatives or advisors,
(c) later lawfully acquired by the Member or any of its Affiliates on a
non-confidential basis from sources other than the Company, any Company
Subsidiary or the other Member or any of its Affiliates or (d) independently
developed by the Member or any of its Affiliates, officers, managers, directors,
partners, members, shareholders, employees, agents, representatives or advisors
without reference to any such documents or information. Except with respect to
press releases and public filings required to be made by any competent legal or
regulatory authority or any securities exchange on which such Member’s or one of
its Affiliate’s securities are listed, each Member shall notify each other
Member of its or its Affiliate’s intent to issue any press release or other
public announcement with respect to the Company and its activities and shall not
issue any such release or announcement without first obtaining the prior consent
of the other Members, which consent may not be unreasonably withheld,
conditioned or delayed. Such consent shall not, however, be required in order
for a Member or its Affiliates to include a reference to its percentage interest
in the Company in its annual reports and similar publications nor shall any
consent be required for the Company to issue public relations or marketing
materials in the ordinary course of its business.

 

[Signature Pages Immediately Following]

 

24

 

 

The following Member of Leap Technology LLC, a Delaware limited liability
company, has executed this Agreement, effective as of the Effective Date.

 

CQENS TECHNOLOGIES INC.         By:                       Name:   Title:  

 

25

 

 

The following Member of Leap Technology LLC, a Delaware limited liability
company, has executed this Agreement, effective as of the Effective Date.

 

ZONG GROUP HOLDINGS LLC         By:             Name:   Title:  

 

 

26

 

 

The following Member of Leap Technology LLC, a Delaware limited liability
company, has executed this Agreement, effective as of the Effective Date.

 

LEAP MANAGEMENT LLC         By:   Name:                   Title:  

 

27

 

 

Schedule 1

 

Capital Contributions; Sharing Ratios

 

As of July 23, 2020

 



Member Name  Capital Contribution   Membership Interest/Sharing Ratio  CQENS 
$550    55% ZONG  $350    35% LM  $100    10% Total:  $1,000    100%

 



 

 

 